Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS

 

No. 18-1766V
UNPUBLISHED
PAULA F. PETERSON, Chief Special Master Corcoran
Petitioner, Filed: July 13, 2020
V.
Special Processing Unit (SPU);
SECRETARY OF HEALTH AND Damages Decision Based on Proffer;
HUMAN SERVICES, Influenza (Flu) Vaccine; Shoulder
Injury Related to Vaccine
Respondent. Administration (SIRVA)

 

 

Douglas Lee Burdette, Burdette Law, PLLC, North Bend, WA, for petitioner.

Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

DECISION AWARDING DAMAGES’

On November 16, 2018, Paula F. Peterson filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.” (the “Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury
related to vaccine administration (“SIRVA’) as a result of an influenza (“flu”) vaccine
received on January 10, 2017. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

On December 31, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On July 13, 2020, Respondent filed a proffer on
award of compensation (“Proffer’) indicating Petitioner should be awarded $62,500.00.
for actual and projected pain and suffering, with projected pain and suffering reduced to
net present value. Proffer at 1. In the Proffer, Respondent represented that Petitioner

 

' Because this unpublished decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims’ website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, | agree that the identified material fits within this definition, | will redact such
material from public access.

? National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
agrees with the proffered award. /d. Based on the record as a whole, | find that
Petitioner is entitled to an award as stated in the Proffer.

Pursuant to the terms stated in the attached Proffer, | award Petitioner a lump
sum payment of $62,500.00 (for actual and projected pain and suffering, with
projected pain and suffering reduced to net present value) in the form of a check
payable to Petitioner. This amount represents compensation for all damages that
would be available under § 15(a).

The clerk of the court is directed to enter judgment in accordance with this
decision.®

IT IS SO ORDERED.
s/Brian H. Corcoran

Brian H. Corcoran
Chief Special Master

 

° Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

PAULA F. PETERSON,

Petitioner, No. 18-1766V
V. Chief Special Master Corcoran
ECF
SECRETARY OF HEALTH AND
HUMAN SERVICES,
Respondent.

 

 

PROFFER ON AWARD OF DAMAGES

On November 16, 2018, Paula F. Peterson (“petitioner”) filed a petition for compensation
(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. 8§ 300aa-1 to -
34 (“Vaccine Act” or “Act”), as amended. The Petition alleged that petitioner received an
influenza (“flu”) vaccine on January 10, 2017, and that she subsequently suffered a Shoulder
Injury Related to Vaccine Administration (“SIRVA”). Petition at Preamble. Respondent
conceded petitioner’s entitlement to compensation in his Rule 4(c) Report filed on December 30,
2019. Based on Respondent’s Rule 4(c) Report the Court found petitioner entitled to
compensation.
I. Item of Compensation

Respondent proffers that petitioner should be awarded $62,500.00 in actual and projected
pain and suffering. This amount reflects that any award for projected pain and suffering has
been reduced to net present value and represents all elements of compensation to which
petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.
Il. Form of the Award

Respondent recommends that the compensation provided to petitioner should be made
through a lump sum payment of $62,500.00, in the form of a check made payable to petitioner.

1

This lump sum payment represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

Date:

Petitioner is a competent adult. Evidence of guardianship is not required in this case.

July 13, 2020

 

Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General

C. SALVATORE D’ ALESSIO
Acting Director
Torts Branch, Civil Division

CATHARINE E. REEVES
Deputy Director
Torts Branch, Civil Division

ALEXIS B. BABCOCK
Assistant Director
Torts Branch, Civil Division

s/Jennifer L. Reynaud
JENNIFER L. REYNAUD
Trial Attorney
Torts Branch, Civil Division
U.S. Department of Justice
P.O. Box 146
Benjamin Franklin Station
Washington, D.C. 20044-0146
Tel: (202) 305-1586

 

' Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.

2